Citation Nr: 0006600	
Decision Date: 03/10/00    Archive Date: 03/17/00

DOCKET NO.  94-36 964	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUE

Entitlement to service connection for a seizure disorder.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Phillip L. Krejci, Counsel


INTRODUCTION

The veteran had active service from January 1992 to June 
1992.

In October 1993, he claimed service connection for a tooth 
broken during, and for a seizure disorder that he asserted 
preexisted and was aggravated in, military service.  This 
appeal comes to the Board of Veterans' Appeals (Board) from a 
February 1994 rating decision of the Pittsburgh, 
Pennsylvania, Regional Office (RO) that denied service 
connection for a seizure disorder.

In a January 1998 decision, the Board remanded the claim for 
further development of the evidence.  In that decision, we 
noted that the dental claim had not been adjudicated, and we 
referred it to the RO.  Though the case was not returned to 
the Board until February 2000, and the reason for the delay 
is not apparent from the file, we note that the dental claim 
has still not been adjudicated, and that matter is once again 
referred to the RO.


FINDINGS OF FACT

The claim for service connection for a seizure disorder is 
not plausible under the law, as it is not accompanied by 
adequate supporting medical evidence.


CONCLUSION OF LAW

The claim for service connection for a seizure disorder is 
not well grounded.  38 U.S.C.A. §  5107(a) (West 1991).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Evidence

May 1983 records from Children's Hospital show that the 
veteran's family doctor had moved out of town.  Under past 
medical history, it was reported that, since age 3 or 4, the 
veteran occasionally fell to the floor, woke in a minute or 
two, and then napped or was lethargic for one or two hours.  
On one occasion, at age 6, he was getting ready for school 
when he reported that he did not feel well, fainted, had 
tonic-clonic movements for a few seconds, and was lethargic 
afterward.  Save for those episodes, the examiner's detailed 
history reflected nothing extraordinary in the veteran's 
early development or childhood.  The examiner also took a 
detailed family history, which showed mental disorders in a 
paternal grandparent and two cousins on his father's side, 
febrile seizures in the veteran's father until age 5, 
seizures in two of his father's uncles, seizures in a cousin 
of his father's, and seizures in a half-sister of his mother.

In reporting the history of present illness, the examiner 
noted that, one year earlier, the veteran, then 11 years of 
age, complained of thirst, stiffened, exhibited tonic-clonic 
movements, and became limp.  He had no pulse, but was 
resuscitated and given oxygen, and slept afterward.  He felt 
well the next day, attended school, and was seen by the 
family doctor, who did blood work and electroencephalography.  
The doctor started him on Phenobarbital, but his mother 
reduced the dosage because of its undesirable effect.  On 
three or four occasions during the preceding year, the 
veteran complained of thirst and then fainted.  Also during 
the preceding year, his grades slipped, he did not do as well 
on achievement tests as he had in the past, and his teachers 
became concerned.  During recent months, he demonstrated 
"blank" episodes (quotation marks in the original) when he 
seemed confused, and he was more defiant than in the past, 
but he was also more quiet and sensitive, and cried more 
easily.  It was further noted that, about one month earlier, 
he had run out of medication and, three weeks earlier, had a 
seizure during which he became pale, stumbled, and had tonic-
clonic movements of the hands.

Examination, including neurologic and mental status, was 
unremarkable.  The diagnostic assessment was psychomotor 
seizures.  The examiner expressed doubt that an underlying 
lesion was the cause of the seizures but, in view of the 
veteran's family history, felt that possibility should be 
considered.  He also opined that school problems may have 
resulted from subclinical seizures.  (Subclinical seizures 
are those without apparent symptoms or without manifestations 
or signs detectable by clinical examination or diagnostic 
testing.  DORLAND'S ILLUSTRATED MEDICAL DICTIONARY 1594 (28th ed. 
1994).)  He started the veteran on Tegretol, and scheduled an 
electroencephalogram.  A June 1983 electroencephalogram was 
abnormal because of background slowing and disorganization, 
but no specific paroxysmal features were noted even with 
spontaneous sleep.

The veteran's service medical records included a November 
1991 Applicant Medical Prescreening Form, on which he 
initialed the item denying that he had had epilepsies or 
seizures of any kind.  Then, on the Report of Medical History 
he prepared for the entrance examination, he denied having 
had epilepsy or fits, but did report a tonsillectomy seven 
years earlier.

Other records, dated in February 1992, showed that the 
veteran slipped on a wet floor and struck his head on a hard 
surface.  He did not lose consciousness, but sustained a 
laceration on his forehead that required sutures.  When the 
sutures were removed ten days later, he denied headaches, 
dizziness, and/or blurred vision following the injury.

An April 22 record noted a history of seizure activity as a 
child, with the last seizure at age 18.  The record noted 
that he was seen the night before for a syncopal episode, 
though the Board is unable to find a service medical record 
relating to that earlier incident, and stated he had just had 
another such episode.  He gave a history of lightheadedness 
followed by syncope and falling but being caught by others.  
He said he had tremors and his eyes rolled back in his head 
and he was pale and weak after the syncopal episode.  The 
examiner noted questionable loss of consciousness, reported 
that a skull series was normal, and diagnosed concussion.  A 
treatment record made two hours later noted a dental injury, 
and ordered X-rays of the right zygoma.

An April 24 record reflected past medical history of seizure 
activity, for which he took Tegretol until age 11, and a 
recent history of "passing out" on two occasions.  He said 
he was "afraid to transfer and want[ed] out!"  The 
examination was unremarkable, and the assessment was syncope.  
The examiner noted the need to review the veteran's childhood 
medical records.  In addition, he had a telephone 
conversation with the veteran's mother and reported being 
told that, as a child, the veteran demonstrated no specific 
seizure activity, and an electroencephalogram then was 
negative, but he "fainted" when he became nervous and had 
"trouble" in heat and in crowds, and took Tegretol for a 
time.

A May 3 record noted that the veteran said he awoke to find 
others holding him down.  An acquaintance who accompanied him 
to the hospital said that the veteran had been "shaking and 
not responding."  The examiner noted that he had seizures in 
childhood, that he took Tegretol until 1985, that he had a 
fainting spell two years earlier, and that he had a head 
injury on April 22.  Currently, he was alert and oriented and 
not postictal.  The examination was entirely negative, the 
diagnosis was seizure disorder, and he was admitted.  Skull 
X-rays two days later were normal.  Dilantin was prescribed 
and he was discharged from the hospital on May 5.

A May 21 record noted that the veteran was being seen for a 
Physical Evaluation Board.  It was noted that his symptoms 
were compatible with panic reaction, but the diagnostic 
assessment was probable uncontrolled seizure disorder.  The 
plan called for magnetic resonance imaging.  A May 27 record 
noted a history of three seizures since the February head 
injury.

The report prepared for the evaluation board recorded the 
following history from the veteran:  that he began having 
seizures during his early childhood; that he had seizures 
throughout elementary school, junior high school, and high 
school; that his last seizure before service was on the day 
he graduated from high school in June 1991; and that he took 
Tegretol for a time but it was discontinued because of his 
slowness in school.  Recently, he had fallen asleep and, upon 
awakening, found that people were holding him down and 
telling him he would be all right.  Witnesses told him that 
he had been shaking and was unresponsive.  He reported a 
similar episode in April, during which he sustained a minor 
head injury.  The physical examination was unremarkable, 
laboratory tests were within normal limits (except for 
slightly elevated triglycerides which, the examiner 
suggested, was probably due to diet), and awake and sleep 
electroencephalography was normal.  He was to have magnetic 
resonance imaging of his head later.  The diagnosis was 
seizure disorder that existed prior to, and was not 
aggravated in, military service.  The evaluation board 
concurred with the diagnosis, determined that the veteran was 
unfit for further military service, and recommended that he 
be separated therefrom.  The evaluation board also noted that 
the veteran was informed of the contents of the report and 
did not wish to respond.

A June 1 record noted that the veteran's childhood medical 
records had not arrived.  He reported one episode of near 
syncope the week before.  The diagnosis was probable seizure 
disorder or possible panic disorder.  The plan called for 
magnetic resonance imaging the next day.  However, there are 
no service medical records in the file dated after June 1, 
and the veteran's DD Form 214 reflects a separation date of 
June 5 of that year.

In a statement attached to his October 1993 VA claim, the 
veteran contended that he had a seizure disorder at age 9, 
that he "outgrew" it, that he was injured in a fall in 
service in April 1992, and that that injury "brought back" 
the seizure disorder.

In a letter to a vocational rehabilitation counselor dated 
April 1, 1993, M. El-Awar, MD, Jameson Memorial Hospital, 
briefly recited some of the foregoing history as provided by 
the veteran.  He noted that a physical examination of the 
veteran was normal and that a mental status examination was 
unremarkable.  The doctor said he would try to get records 
from Children's Hospital and from the military, and that he 
had scheduled the veteran for an electroencephalogram.  An 
electroencephalogram was conducted one week later, and the 
report said that the awake recording was essentially normal 
for a person of the veteran's age and a partial sleep 
recording showed no epileptiform abnormalities.

At a November 1994 hearing, the veteran testified that he had 
a seizure disorder between the ages of 8 and 9 years, and 
took Tegretol for it.  He was not on medication very long, 
and his doctor at that time, Dr. Otis, told him that he would 
outgrow the disorder.  (We note that, at the time of the 
hearing, the file contained no records from a Dr. Otis.)  He 
said that, in high school, he was physically active, but did 
not care for or participate in sports, and did not have 
seizures or dizzy spells associated with physical activity.  
He testified that he had no medication between age 9 and the 
time he joined the service in 1992 at age 19, nor did he have 
any seizures during that time.  During basic training, he 
slipped and fell on a wet floor and sustained a laceration to 
the forehead that required sutures.  Later, he was standing 
in a line, began to feel dizzy, and passed out.  He was taken 
to a hospital, but doctors did not then tell him he had had a 
seizure.  On another occasion, he was sleeping and awoke to 
find that four men were holding him down and paramedics were 
there.  They told him he had been shaking.  He was taken to 
the hospital, where he reported a seizure disorder during 
childhood and the head injury during basic training.  He said 
he believed that the head injury during basic training 
"reactivated" the seizure disorder.

When queried about the military medical board report that 
noted a history of seizures during elementary, junior high, 
and high school, he said that he really only reported having 
had dizzy spells during illnesses.  During high school 
graduation exercises, he was nervous and felt warm, but it 
was just nerves and, when he reported that incident to the 
military medical personnel taking the history, they "took it 
wrong."  He said that, after the last incident in service, 
Dilantin was prescribed, and he took it until his separation 
from service.  He stopped taking Dilantin after separation 
from service, had not had any medication since that time, and 
had not had any kind of seizure, not even dizzy spells, since 
the last episode in service.  He further testified that, 
since service, seizures had not affected him and that what 
did affect him was "not having a job."  Since separation 
from service, he worked in a steel mill, for a paving 
company, in a grocery store, and as a telemarketer; he was 
currently unemployed.  He had not lost employment, or been 
denied employment, because of a seizure disorder, but he 
sometimes had to disclose, on employment applications, that 
he was separated from service for medical reasons, and 
believed that fact diminished his employment opportunities.

After reviewing the foregoing evidence, we said, in our 
January 1998 Remand, that it was not entirely clear that the 
veteran had a current disability and that, if he did not, the 
claim was not well grounded.  We asked that the veteran 
provide the names and addresses of all health care providers 
from whom he had received treatment for a seizure disorder 
since 1983.  Specifically, we asked for the address of Dr. 
Otis.  The RO made such a request in a February 1998 letter 
to the veteran.  A March 1998 letter from the veteran's 
representative indicated that release-of-information forms 
were attached.  The file includes copies of March 1998 
letters from the RO to Jameson Hospital, Children's Hospital, 
and Ellwood City Hospital, requesting information.  There is 
no copy of a letter to Dr. Otis, and we assume that the 
veteran did not respond to our request for the physician's 
address.

With the exception of records of a tonsillectomy at Ellwood 
Hospital and a single record from Children's Hospital, all of 
the records returned were duplicates of records previously 
considered.  The single new, relevant record was dated in 
July 1983, and was a follow-up visit after the June 
electroencephalogram.  There, the veteran reported that he 
had felt well since he began taking Tegretol and that he had 
experienced no seizures since his last visit.  The 
examination was within normal limits, and the diagnostic 
assessment was psychomotor seizures, well controlled on 
Tegretol.  That record was signed "Oatis."

In July 1998, the veteran was seen at the VA medical center.  
He reported seizures at 8 and again at 19 years of age that 
involved injury and loss of consciousness.  There were no 
precipitating, aggravating, or alleviating factors, no 
objective findings were recorded, and the veteran was not on 
any medication, but he had not had any seizures since 1992.  
He had difficulty finding a job.  The examiner noted that the 
veteran's last electroencephalogram was in 1993, and was 
normal, and that magnetic resonance imaging in 1992 was 
normal.  The diagnosis was of a seizure disorder, with no 
anticonvulsant medication and no symptoms since 1992.

In a February 2000 letter, the RO advised the veteran that 
his records were being returned to the Board and that he 
could submit any additional evidence directly to the Board 
within the next 90 days.  We have received no additional 
evidence.

Analysis

Service connection is granted for disability resulting from 
injury or disease incurred or aggravated in service.  38 
U.S.C.A. § 1110; 38 C.F.R. § 3.303.  For the purposes of the 
aforementioned law, veterans are presumed to be in sound 
condition when examined and accepted for service, except as 
to defects or disabilities noted at the time of the 
examination, or where clear and unmistakable evidence shows 
that a disorder preexisted service and was not aggravated 
thereby.  38 U.S.C.A. § 1111; Gahman v. West, 
13 Vet.App. 148, 150-1 (1999); 38 C.F.R. § 3.304(b).  In this 
case, the veteran did not give a history of a seizure 
disorder at the time of his entrance examination, and a 
seizure disorder was not noted at that time.  However, the 
veteran later gave a history of a seizure disorder during 
childhood, and his childhood medical records show that a 
seizure disorder was diagnosed and treated when he was 11 
years of age.  Accordingly, we find that evidence of a 
seizure disorder that preexisted service is clear and 
unmistakable.

In fact, the veteran does not claim that he was in sound 
condition when he entered service.  He contends that a 
preexisting seizure disorder, which he did not report at his 
entrance examination because he thought he had outgrown it, 
was "reactivated" by a head injury he sustained during 
basic training.  When disability attributable to a 
preexisting disorder increases in service, aggravation in 
service is presumed unless the increase in disability is due 
to the natural progress of the disorder.  38 U.S.C.A. § 1153; 
Harris v. West, 11 Vet.App. 456, 460-2 (1998); 38 C.F.R. 
§ 3.306(a).

Ordinarily, we would address, at this point, the issue of 
aggravation in service of the veteran's preexisting seizure 
disorder.  We do not do so because aggravation in service is 
not the determinative issue in this case.  As the Court of 
Appeals for Veterans Claims has noted, in a similar case:

The presumption of soundness is inapplicable 
where, as here, the determinative issue is not in-
service incurrence of the appellant's head injury 
but a causal relationship between the head injury 
and the appellant's syncope and possible brain 
lesion.  See, e.g., Winn v. Brown, 8 Vet.App. 510 
(1996).  Specifically, had the presumption of 
soundness been applied by the Board, the appellant 
would have been presumed to have incurred his head 
injury in service, nothing more.  Here, this fact 
is not contested nor is the appellant's condition 
upon entry into service under debate.

Kessel v. West, 13 Vet.App. 9, 20-21 (1999) (en banc).  The 
determinative issue in this case is, as we suggested in the 
January 1998 Remand, whether the veteran has a current 
disability, and the matter of aggravation in service of a 
preexisting disorder is irrelevant to that issue.

A claimant seeking benefits under a law administered by the 
Secretary of Veterans Affairs has the burden to submit 
evidence sufficient to justify a belief by a fair and 
impartial individual that the claim is well grounded; then, 
if that burden is met, the Secretary has the duty to assist 
the claimant in developing additional evidence pertaining to 
the claim.  38 U.S.C.A. § 5107; Murphy v. Derwinski, 
1 Vet.App. 78, 81-82 (1990); Lathan v. Brown, 7 Vet.App. 359, 
365 (1995).  If that burden is not met, the statutory duty to 
assist pursuant to 38 U.S.C.A. § 5107(a) does not attach.  
See Morton v. West, 12 Vet.App. 477, 480-1 (1999), citing 
Grivois v. Brown, 6 Vet.App. 136, 139 (1994); Anderson v. 
Brown, 9 Vet.App. 542, 546 (1996).  Indeed, if the claim is 
not well grounded, the Board is without jurisdiction to 
adjudicate it.  Boeck v. Brown, 6 Vet.App. 14, 17 (1993).  
Further, the Court has made it clear that it is error for the 
Board to proceed to the merits of a claim that is not well 
grounded.  Epps v. Brown, 9 Vet.App. 341, 344 (1996), aff'd 
sub nom. Epps v. Gober, 126 F.3d 1464 (Fed. Cir. 1997), cert. 
denied sub nom. Epps v. West, 118 S. Ct. 2348 (1998).  See 
also Morton v. West, 12 Vet.App. 477, 480 (1999).  Thus, the 
threshold question in any case is whether the claimant has 
presented a well-grounded claim.

A well-grounded claim is a plausible claim, one that is 
meritorious on its own or capable of substantiation; it need 
not be conclusive, but only possible, to satisfy the initial 
burden of 38 U.S.C.A. § 5107(a).  Murphy, Lathan, supra.  To 
present a well-grounded claim, the claimant must provide 
evidence; mere allegation is insufficient.  Tirpak v. 
Derwinski, 2 Vet.App. 609, 611 (1992).  Except for 
evidentiary assertions that are inherently incredible or 
beyond the competence of the person making them, the 
credibility of evidence is presumed for the limited purpose 
of determining whether a claim is well grounded.  King v. 
Brown, 5 Vet.App. 19, 21 (1993).  Competent lay evidence may 
suffice where the determinative issue is factual in nature, 
but medical evidence is required where the determinative 
issue involves medical etiology or diagnosis.   Gregory v. 
Brown, 8 Vet.App. 563, 568 (1996).

For a service connection claim to be well grounded, there 
must be medical evidence of current disability, lay or 
medical evidence of incurrence or aggravation of a disease or 
injury in service, and medical evidence of a nexus (i.e., a 
connection or link) between the incurrence events in service 
and the current disability.  See Winters v. West , 12 
Vet.App. 203, 207-209 (1999) (en banc); Epps, supra; Caluza 
v. Brown, 7 Vet.App. 498, 506 (1995), aff'd per curiam, 78 
F.3d 604 (Fed. Cir. 1996) (table).

Evidence of record before the January 1998 Remand indicated 
that the veteran had a seizure disorder in 1983, although an 
electroencephalogram in June of that year showed no specific 
paroxysmal features, even with spontaneous sleep.  Doctors 
advised the veteran that he would outgrow the disorder.  
Indeed, he testified that, even though he stopped taking 
Tegretol soon after it was prescribed, he still had no 
seizures during his teen years.  He believed he had, in fact, 
outgrown the disorder, and did not report it on his November 
1991 Applicant Medical Prescreening Form or on the Report of 
Medical History prepared in conjunction with his military 
entrance examination.

The veteran testified that he believes two incidents in 
service constituted evidence of a seizure disorder.  In the 
first, he became dizzy and passed out while standing in a 
line.  In the second, he awoke to find others holding him 
down.  They told him he had been shaking and was 
unresponsive.  Service medical records show that doctors 
decided that he had a preexisting seizure disorder that was 
not aggravated in service and he was separated from service 
as a result.

The veteran's service medical records, however, merit closer 
scrutiny.  The veteran told the examiner, on April 24, 1992, 
that he had a history of seizure activity, that he took 
Tegretol until age 11, and that he had recently passed out on 
two occasions.  The examiner recorded that the veteran was 
"afraid to transfer and want[ed] out!"  He spoke with the 
veteran's mother who said that, as a child, her son showed no 
specific seizure activity, and that an electroencephalogram 
was negative, but that her son took Tegretol for a time.  She 
said he "fainted" when he became nervous and had "trouble" 
in heat and in crowds.  The examination was unremarkable, and 
the assessment was merely syncope.

The veteran told the examiner, on May 3, 1992, that he awoke 
to find others holding him down, that he was unresponsive and 
had been shaking, that he had seizures in childhood and took 
Tegretol until 1985, that he had a fainting spell two years 
earlier, and that he had a head injury on April 22.  He was 
not post-ictal, the examination was entirely negative, and 
skull X-rays were normal.

On the report prepared for the medical evaluation board, it 
appears that the veteran gave a history of seizures that 
began in early childhood and continued through high school, 
and that the last seizure before service was on the day he 
graduated from high school in June 1991.  The veteran 
testified that the doctor recording that history 
misunderstood him, and that he merely said that he felt a 
little dizzy on the day of his high school graduation and 
stepped outside to get some fresh air.  However, the report 
prepared for the medical evaluation board noted that the 
veteran was informed of its contents and did not wish to 
respond.  That would have been the veteran's opportunity to 
correct what he now, years later, claims was error regarding 
his medical history.

The physical examination for the medical evaluation board was 
unremarkable, relevant laboratory tests were within normal 
limits, and awake and sleep electroencephalography was 
normal.  Though examiners noted that the veteran's symptoms 
were compatible with panic reaction or panic disorder, that a 
review of his childhood medical records was required for an 
accurate diagnosis, and magnetic resonance imaging was 
planned, he was separated from service before childhood 
medical records (if any) could be received and before 
magnetic resonance imaging was conducted.

Though the reason given for his separation from service was 
the diagnosis of a seizure disorder, it is not entirely 
clear, in view of the foregoing discussion of the evidentiary 
record, that that diagnosis was accurate.  Moreover, we find 
it to be significant that an April 1993 examination at 
Jameson Memorial Hospital was normal, that an 
electroencephalogram was essentially normal for a person of 
the veteran's age, and that a partial sleep recording showed 
no epileptiform abnormalities.  Perhaps of even greater 
significance, the veteran testified, at the November 1994 
hearing, that, although he had stopped taking anticonvulsant 
medication after service, he had not had any seizures since 
his separation from service in June 1992.

With the above as background, the Board remanded the case in 
January 1998 to secure records of treatment.  In a February 
1998 letter, the veteran was asked to provide names and 
addresses of health care providers who had treated him for a 
seizure disorder.  His response to that request did not 
disclose postservice treatment for a seizure disorder.  In a 
February 2000 letter, he was advised that his case was being 
returned to the Board, and that he had 90 days in which to 
submit additional evidence.  He did not take that opportunity 
to submit any additional evidence.  Thus, it is now clear 
that the veteran had no treatment for any seizure disorder 
between June 1992 and February 2000.

The January 1998 Remand also provided that the veteran should 
have a VA examination, to determine the nature and extent of 
any seizure disorder he had and, if he had such a disorder, 
whether it was aggravated in service.  At a July 1998 VA 
examination, the veteran reported seizures at ages 8 and 19.  
The examiner learned that the veteran's last 
electroencephalogram was in 1993 and was normal, that 
magnetic resonance imaging in 1992 was normal, that the 
veteran had not had anticonvulsant medication since 1992, and 
that he had not had seizures since 1992.  In spite of 
everything he learned, the examiner nevertheless diagnosed a 
seizure disorder.

However, we must observe that a diagnosis or opinion by a 
medical professional is not conclusive, and is not entitled 
to absolute deference.  A medical opinion based upon an 
inaccurate factual premise is not probative.  Reonal v. 
Brown, 5 Vet. App. 458, 461 (1993).  A bare conclusion, even 
one reached by a medical professional, is not probative 
without a factual predicate in the record.  Miller v. West, 
11 Vet.App. 345, 348 (1998).  A bare transcription of lay 
history, unenhanced by additional comment by the transcriber, 
does not become competent medical evidence merely because the 
transcriber is a medical professional.  LeShore v. Brown, 8 
Vet.App. 406, 409 (1995).  The Court of Appeals for Veterans 
Claims has held that the value of a physician's statement is 
dependent, in part, upon the extent to which it reflects 
"clinical data or other rationale to support his opinion."  
Bloom v. West, 12 Vet.App. 185, 187 (1999).  Thus, a medical 
opinion is inadequate when it is unsupported by clinical 
evidence.  Black v. Brown, 5 Vet.App. 177, 180 (1995).

Similarly, with all due respect for the veteran's belief in 
the theory of his appeal, the law is clear that such evidence 
is inadequate to establish the medical nexus required by 
Caluza, supra.  The Court has held that lay persons are 
competent to testify as to what they actually observed and 
what is within the realm of their personal knowledge.  Layno 
v. Brown, 6 Vet.App. 465 (1994).  However, the Court has also 
repeatedly held that lay testimony is not competent to prove 
a matter requiring medical expertise.  See Voerth v. West, 13 
Vet.App. 117, 120 (1999) ("Unsupported by medical evidence, 
a claimant's personal belief, no matter how sincere, cannot 
form the basis of a well-grounded claim.").  See also 
Bostain v. West, 11 Vet.App. 124, 127 (1998), citing Espiritu 
v. Derwinski, 2 Vet.App. 492 (1991); Carbino v. Gober, 10 
Vet.App. 507, 510 (1997); aff'd sub nom. Carbino v. West, 168 
F.3d 32 (Fed. Cir. 1999); Routen v. Brown, 10 Vet.App. 183, 
186 (1997) ("a layperson is generally not capable of opining 
on matters requiring medical knowledge"), aff'd sub nom. 
Routen v. West, 142 F.3d 1434 (Fed. Cir. 1998), cert. denied, 
119 S. Ct. 404 (1998).

The Board is well aware that we are not permitted to reach 
medical determinations without considering independent 
medical evidence to support our findings, and must cite to 
competent evidence of record to support our conclusions.  See 
Rucker v. Brown, 10 Vet.App. 67, 74 (1997), citing Colvin v. 
Derwinski, 1 Vet.App. 171 (1991), and Hatlestad v. Derwinski, 
3 Vet.App. 213 (1992).  Here, the inservice diagnosis of 
seizure disorder, particularly when viewed by hindsight, is 
certainly questionable, based upon the medical evidence 
before us.  The veteran's service medical records suggest 
that he "wanted out" of service and that the service 
department was anxious to comply with his desire.  
Thereafter, he had no treatment for seizures and, in spite of 
the lack of use of anticonvulsant medication, had no 
seizures.

Even if we were to assume that a seizure disorder was present 
during service, it nevertheless remains the case that there 
is no evidence that the veteran currently has a seizure 
disorder, and the 1998 diagnosis of seizure disorder is not 
supported by clinical evidence or, more significantly, by 
history.  Without evidence of current disability, the claim 
for service connection for a seizure disorder is not well 
grounded and must be denied.  As the Court has said, in 
Brammer v. Derwinski, 3 Vet.App. 223 (1992):  "[The veteran] 
apparently is of the belief that he is entitled to some sort 
of benefit simply because he had a disease or injury while on 
active service.  That, of course, is mistaken.  Congress 
specifically limits entitlement for service-connected disease 
or injury to cases where such incidents have resulted in a 
disability."  (Emphasis in the original.)

The veteran's representative, in a February 2000 Written 
Brief Presentation submitted to the Board, contended that the 
July 1998 VA examination was inadequate because the examiner 
failed to opine as to whether the disorder was aggravated in 
service.  However, as noted above, the issue of aggravation 
in service is irrelevant, since the determinative issue in 
this case is current disability which, the evidence shows, 
the veteran does not have.


ORDER

Service connection for a seizure disorder is denied.




		
	ANDREW J. MULLEN
	Member, Board of Veterans' Appeals

 

